DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed September 2, 2021, with respect to the rejection under 35 U.S.C. §101 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant’s arguments with respect to the rejection under 35 U.S.C. §103 of claims 1, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 1, 2, and 4-21 are pending in the application. Claim 21 is newly added. Claim 3 is canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly added claim 21 requires that the historical data comprises throughput results of different packet sizes used for the past transmission of the other data packets. However, the filed specification merely discloses that determination of TCP parameter setting could be done based on historical data (see [0037]-[0039]) and that the new packet size can be determined based on historical data collected by the eNB or the core network or retrieved from online services (see [0057]). The originally-filed specification appears to be silent with regards to the historical data comprising throughput results of different packet sizes used for past transmissions of other data packets. Thus, claim 21 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-11, 14-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 2016/0119238) in view of Nakamura et al. (US 2012/0155518), and further in view of Chen (Newly Cited, US 2008/0062877).
Regarding claim 1, Jia discloses or suggests a system comprising:
a processor (see at least paragraphs 29 and 30); and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (see at least paragraphs 29, 30, 57, and 58), comprising:
monitoring a transmit control protocol performance associated with a first transmission of data packets over a first period, where a packet size of the data packets is a first data packet size (see at least paragraphs 46-49, monitoring latency for a given amount of data packets over 
identifying that the transmit control protocol performance is below a threshold (see at least paragraphs 49-52, a determination is made whether the latency is greater than desired, where the latency being greater than desired corresponds to the performance being below a threshold); and
in response to the identifying that transmit control protocol performance is below the threshold, determining a second data packet size to use for a second transmission of the data packets over a second period (see at least paragraphs 49-52, a determination is made as to whether the packet size may be increased or adjusted in a given period of time).
Jia also discloses that the destination may provide a suggested parameter modification (see at least paragraph 57) but Jia does not explicitly disclose transmitting a message comprising the second data packet size and a request to change the packet size of the data packets to the second data packet size.
Nakamura, from the same or similar fields of endeavor, discloses or suggests transmitting a message comprising the second data packet size and a request to change the packet size of the data packets to the second data packet size (see at least Figs. 11(a)-11(b), 12(a)-12(c), and paragraphs 122-128, a signaling message section includes a frame length change request message and a maximum length parameter section containing maximum values of individual specified types).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Nakamura in to the 
Jia in view of Nakamura does not explicitly disclose that the second data packet size is determined based on historical data for past transmission of other data packets. However, Chen, from the same or similar fields of endeavor, discloses or suggests adaptive packet size modification, where the second data packet size is determined based on historical data for past transmission of other data packets (see at least paragraphs 55-58, selecting an appropriate packet size based on historical network loading or bandwidth utilization).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Chen in to the invention of Jia in view of Nakamura in order to reduce end-to-end delay (see at least paragraph 54 of Chen).

Regarding claim 2, Jia discloses or suggests collecting performance data over the first period, where the performance data comprises a round trip time associated with a transmission of the first transmission of a data packet of the data packets and network performance parameters captured during the transmission of the data packet of the data packets (see at least Fig. 3 and paragraphs 10 and 46-49, monitoring a round trip time, a network congestion, a processing delay, and throughput of the packet transmission);
regarding claim 6, evaluating network performance data and a round trip time associated with a transmission of the first transmission of a data packet of the data packets to identify whether the transmit control protocol performance is below the threshold (see at least 
regarding claim 7, the evaluating the network performance data comprises evaluating various parameters including a signal strength, a network load value, and packet data unit size (see at least paragraphs 46-52, evaluating the packet size and the latency, where the latency is determined based on the round trip time, the network congestion, and the processing delay, where the latency is also a function of the distance travelled (e.g., the length of the communication channel), which impacts the signal strength); and
regarding claim 8, the second data packet size is different than the first data packet size (see at least paragraphs 49-52, the packet size is increased or adjusted and, therefore, is different).

Regarding claim 9, Jia discloses or suggests a method comprising:
monitoring, by a device comprising a processor, a transmit control protocol performance associated with a first transmission of data packets over a first time period, where the data packets are of a first data packet size (see at least paragraphs 46-49, monitoring latency for a given amount of data packets over a time period, where the packet size is a first data packet size, for example 64 KB when the TCP protocol is used);
detecting, by the device, that a transmit throughput value associated with a transmission of the first transmission of a data packet of the data packets is below a threshold 
in response to detecting that transmit throughput value is below the first threshold, determining, by the device, a second data packet size to use for a second transmission of the data packets over a second time period (see at least paragraphs 49-52, a determination is made as to whether the packet size may be increased or adjusted in a given period of time).
Jia also discloses that the destination may provide a suggested parameter modification (see at least paragraph 57) but Jia does not explicitly disclose transmitting a message comprising the second data packet size and a change request to change the data packets from the first data packet size to the second data packet size.
Nakamura, from the same or similar fields of endeavor, discloses or suggests transmitting a message comprising the second data packet size and a change request to change the data packets from the first data packet size to the second data packet size (see at least Figs. 11(a)-11(b), 12(a)-12(c), and paragraphs 122-128, a signaling message section includes a frame length change request message and a maximum length parameter section containing maximum values of individual specified types).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Nakamura in to the invention of Jia in order to request for a change in the packet size and verify that the adjusted packet size is supported before transmission of packets with the adjusted packet size.
Jia in view of Nakamura does not explicitly disclose that the second data packet size is determined based on historical data for past transmission of other data packets. However, 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Chen in to the invention of Jia in view of Nakamura in order to reduce end-to-end delay (see at least paragraph 54 of Chen).
Regarding claim 10, Jia discloses or suggests collecting, by the device, network performance data over the first time period, where the performance data comprises a round trip time associated with the transmission of the data packet of the data packets and network performance parameters captured during the transmission of the data packet of the data packets (see at least Fig. 3 and paragraphs 10 and 46-49, monitoring a round trip time, a network congestion, a processing delay, and throughput of the packet transmission);
regarding claim 11, analyzing, by the device, the network performance data collected over the first time period to determine the second data packet size (see at least paragraphs 49-52, a determination is made as to whether the packet size may be increased or adjusted in a given period of time based on the round trip time, a network congestion, a processing delay, and throughput of the packet transmission);
regarding claim 14, evaluating, by the device, performance of a network and round trip time associated with the transmission of the data packet of the data packets to determine whether to request a data packet transmission device to utilize the second data packet size for 
regarding claim 15, the evaluating the performance of the network comprises evaluating various parameters including a signal strength, a network load value, and packet data unit size (see at least paragraphs 46-52, evaluating the packet size and the latency, where the latency is determined based on the round trip time, the network congestion, and the processing delay, where the latency is also a function of the distance travelled (e.g., the length of the communication channel), which impacts the signal strength).

Regarding claim 16, Jia discloses or suggests machine-readable storage medium comprising executable instructions that, when executed by a processor, facilitate performance of operations comprising:
monitoring transmit control protocol performance associated with a first transmission of data packets over a first duration of time, where a packet size of the data packets is a first data packet size (see at least paragraphs 46-49, monitoring latency for a given amount of data packets over a time period, where the packet size is a first data packet size, for example 64 KB when the TCP protocol is used);

in response to the detecting that transmit control protocol performance satisfies the function with respect to the first threshold, determining a second data packet size to use for a second transmission of the data packets over a second duration of time (see at least paragraphs 49-52, a determination is made as to whether the packet size may be increased or adjusted in a given period of time).
Jia also discloses that the destination may provide a suggested parameter modification (see at least paragraph 57) but Jia does not explicitly disclose transmitting a request to change the packet size of the data packets to the second data packet size.
Nakamura, from the same or similar fields of endeavor, discloses or suggests transmitting a request to change the packet size of the data packets to the second data packet size (see at least Figs. 11(a)-11(b), 12(a)-12(c), and paragraphs 122-128, a signaling message section includes a frame length change request message and a maximum length parameter section containing maximum values of individual specified types).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Nakamura in to the invention of Jia in order to request for a change in the packet size and verify that the adjusted packet size is supported before transmission of packets with the adjusted packet size.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Chen in to the invention of Jia in view of Nakamura in order to reduce end-to-end delay (see at least paragraph 54 of Chen).
Regarding claim 17, Jia discloses or suggests collecting performance data over the first duration of time, where the performance data comprises a round trip time associated with a data packet of the data packets transmitted according to the first transmission and network performance data captured during the first transmission of the data packet of the data packets (see at least Fig. 3 and paragraphs 10 and 46-49, monitoring a round trip time, a network congestion, a processing delay, and throughput of the packet transmission); and
evaluating the performance data and the round trip time to determine whether the transmit control protocol performance satisfies the function with respect to the threshold (see at least paragraphs 46-52, a determination is made whether the latency is greater than desired to determine whether to change the packet size, where the latency being greater than desired corresponds to the performance satisfying the function with respect a threshold, where the latency is determined based on the round trip time, the network congestion, and the 
regarding claim 18, determining the second data packet size based on the evaluating the performance data, where the second data packet size determined to be different than the first data packet size (see at least paragraphs 49-52, the packet size is increased or adjusted and, therefore, is different).
Regarding claim 21, Jia in view of Nakamura discloses all of the subject matter of the claimed invention except that the historical data comprises throughput results of different packet sizes used for the past transmission of the other data packets.
Chen, from the same or similar fields of endeavor, discloses or suggests that the historical data comprises throughput results of different packet sizes used for the past transmission of the other data packets (see at least paragraphs 54-58, the historical data comprises network loadings and bandwidth utilizations during certain times of days and certain days of the week, where an appropriate packet size is selected based on the historical network loading and bandwidth utilization).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Chen in to the invention of .

Claims 4, 5, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 2016/0119238) in view of Nakamura et al. (US 2012/0155518), and further in view of Chen (Newly Cited, US 2008/0062877) as applied to claims 1, 9, and 16 above, and further in view of Egan et al. (US 2013/0258891).
Regarding claims 4, 5, 12, 13, 19, and 20, Jia in view of Nakamura discloses all of the subject matter of the claimed invention except establishing a communication link to a server to provide the performance data to the server and to retrieve the second data packet size from the server.
Egan, from the same or similar fields of endeavor, discloses or suggests establishing a communication link to a server to provide the performance data to the server and to retrieve the second data packet size from the server (see at least paragraphs 40-43, the endpoint devices make the measurements and report the findings to the terminal proxy server, which instructs the endpoint devices to make the appropriate changes in the default parameter settings, where the default parameter settings include packet size and CODEC type).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Egan in to the invention of Jia in view of Nakamura in order to centralize the system and reduces the processing load of the endpoint devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        10/25/2021